           Case 2:19-cv-00099-BSJ Document 23 Filed 07/23/19 Page 1 of 1
                                                                                   FILED
                                                                            2019 JUL 23 AM 11:59
                                                                                  CLERK
Frank H. Kerney, III (FBR: 88672 -Admitted Pro Hae Vice)
                                                                            U.S. DISTRICT COURT
Morgan & Morgan, P.A.
201 N. Franklin Street, Suite 700
Tampa, FL 33602
Telephone: (813) 223-5505
fkerney@forthepeople.com
Counsel for Plaintiff

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

LINDA ACHILLES,
                                                                      ORDER
        Plaintiff,
v.                                                          Case No. 2:19-cv-00099-BSJ

SYNCHRONY BANK,                                         Senior District Judge Bruce S. Jenkins

        Defendant.



        This matter is before the Court on the parties' Joint Stipulation to Arbitrate Claims and

Motion to Dismiss the Lawsuit without Prejudice. Having reviewed the Stipulation and the

Court being otherwise sufficiently advised

        IT IS HEREBY ORDERED as follows:

     1. All of the claims in this lawsuit shall be submitted to binding arbitration pursuant to the

        parties' arbitration agreement.     The arbitration shall be conducted through and in

        accordance with the rules of the arbitration.

     2. The matter is hereby dismissed without prejudice.

     3. The parties are to advise the Court once the matter has resolved.

        SO ORDERED IN CHAMBERS this l l day of July, 2019.
                                                                                                      /'

                                                        ~~~~=8;::z_~~~~
